' Btjkch, J.
(concurring specially): Plaintiff is lawfully engaged in business in the city, of Burlington and has valuable property employed in the business. The proposed action of the city will put an end to profitable conduct of the business by plaintiff. Due process of law requires that this result must be accomplished by lawful means only, and in my judgment plaintiff is qualified to challenge the means by which the deprivation shall be accomplished.
The deprivation is to be accomplished, not by the city alone, but by the city cooperating with the federal government. The nature of the cooperation is such that it requires, in part, surrender of police power, something which the city cannot do, and which the legislature cannot authorize. Beyond that, however, the nature of *935the cooperation is such that it requires exercise of power by the federal government under act of congress. I doubt whether the enumeration of powers granted to congress by the' constitution of the United States embraces one which is applicable, but I have not reached a settled conviction.
There is no federal officer or agent who is suable here. Only the city of Burlington is suable here. Assuming that, under the law, the city and officers and agents of the federal government have joined in a scheme, execution of which will constitute a depredation upon plaintiff’s property interests, I think jurisdiction over the city is enough to warrant relief against the city, whatever the effect on the coadjutor. However, to stop the city from participating in the scheme is necessarily to stop exercise of power by the federal government in this state, asserted pursuant to act of congress. I dislike to contemplate doing this, by a judgment rendered without a hearing, which would not legally bind the federal government. The constitutional question is too grave, and the consequences of a decision are too momentous. Therefore I concur in the judgment of this court affirming the judgment of the district court denying injunction.